DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 12-18, 28, and 30-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method of introducing a dopant into a melt of semiconductor or solar-grade material using a feed tube comprising introducing a solid dopant into the feed tube, the feed tube including an annular sidewall and a restrictor nozzle defining a dopant outlet, the restrictor nozzle including a first conical portion extending radially inward from the annular sidewall to the dopant outlet, and a second portion extending in line with the annular sidewall to the dopant outlet; moving the feed tube along an extension axis from a retracted position in which the feed tube is above a surface of the melt to an extended position in which the dopant outlet is positioned below the surface of the melt, wherein the extension axis is oriented at an oblique angle relative to the surface of the melt; melting the solid dopant within the feed tube to form a liquid dopant; and introducing the liquid dopant into the melt below the surface of the melt as recited in the context of claim 12.  Dependent claims 13-18, 28, and 30-33 are also deemed to be in condition for allowance due to their dependence on claim 12.  
.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714